Citation Nr: 0713246	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-41 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for arthritis of 
the right hip.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1944 to June 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.

In his November 2004 substantive appeal, the veteran 
requested that he be scheduled for a hearing before a 
Veterans Law Judge.  The veteran withdrew this request in an 
August 2005 letter.  See 38 C.F.R. § 20.704(e) (2006).

This case was advanced on the docket for good cause.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2006).

The issue of entitlement to service connection for arthritis 
of the right hip is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In July 1946, the RO denied service connection for 
arthritis of the right leg.  The veteran was notified of this 
decision by a letter dated July 25, 1946, and did not appeal.  

2.  Evidence received since the July 1946 RO denial was not 
previously submitted, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  





CONCLUSION OF LAW

New and material evidence has been received to reopen the 
claim of entitlement to service connection for arthritis of 
the right hip, and therefore, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.104, 3.156(a), 
20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

In July 1946, the RO denied entitlement to service connection 
for arthritis of the right leg; the veteran was informed of 
his appellate rights by letter that same month.  The veteran 
did not appeal this decision.  Therefore, this decision is 
final.  38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.302, 20.1103.  
The veteran sought to reopen this claim in September 2002.

To reopen a claim which has been previously denied and which 
is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
38 C.F.R. § 3.156(a).  Material evidence means evidence that, 
by itself or when considered with previous evidence of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.  Id.  New and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the most recent final 
denial.  Id.  The evidence is presumed credible for the 
purposes of reopening the veteran's claim unless it is 
inherently false or untrue, or it is beyond the competence of 
the person making the assertion.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

New and material evidence must also be probative of the 
merits of the claim as to each essential element that was a 
specified basis for the last final disallowance of the claim.  
See Evans v. Brown, 9 Vet. App. 273 (1996).  The elements 
that must be satisfied to prevail in a service connection 
claim are (1) medical evidence of a current disability; (2) 
medical evidence or, in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).  

For certain chronic disabilities, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following a veteran's discharge from service; most 
chronic disabilities, including arthritis, allow a 
presumptive period of one year after separation from service.  
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303(b), 3.304, 3.307, 3.309 (2006).  To 
establish presumptive service connection for a chronic 
disease, there must be (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.

In the case at hand, the veteran's claim was originally 
denied because arthritis of the right leg was not shown by 
evidence of record or on examination at the time of 
discharge.  Therefore, in order for the veteran to reopen his 
claim, he must submit new evidence that is relevant to 
demonstrating that he had arthritis of the right leg during 
service or within one year thereafter.

In September 2002, the veteran submitted a signed statement 
from a fellow servicemember noting that the veteran was 
limping while in service due to a right hip condition.  This 
evidence is new in that it was not of record at the time of 
the July 1946 denial.  It is also material in that, even 
though the servicemember is not qualified to testify that the 
veteran was limping due to arthritis of the right hip, see 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992), he is 
qualified to testify that he observed the veteran limping 
during service.  Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  Therefore, the Board accepts this buddy statement as 
new and material evidence that is relevant to the issue of 
whether the veteran had arthritis of the right leg during 
service.

Accordingly, the evidence received subsequent to the July 
1946 rating decision is new and material and serves to reopen 
the appellant's service connection claim.  38 U.S.C.A. § 
7105; 38 C.F.R. § 3.156(a).  

Because the appellant has presented new and material evidence 
to reopen his claim, the Board finds any deficiency with 
regard to the new and material evidence notification 
requirements to be moot.    


ORDER

As new and material evidence has been presented, the claim of 
entitlement to service connection for arthritis of the right 
hip is reopened; to this extent only, the appeal is granted.


REMAND

VA has a duty to assist claimants in obtaining evidence 
needed to substantiate the claim, to include providing a 
medical examination or medical opinion.  38 C.F.R. § 
3.159(c).  In the case at hand, evidence of an in-service 
disability is found in the veteran's June 1946 separation 
examination report.  This report lists arthritis of the hips 
as one of the significant diseases, wounds, or injuries found 
on examination.  Its date of onset is noted to be in 1945 and 
it is indicated that the arthritis was detected at the 
Hospital at Fort Belvoir.  It is specifically noted that the 
disability was incurred while in military service, that it 
did not pre-exist military service, and that there is a 
present physical defect.  

Because the most recent medical evidence on file is from 
1983, the Board believes a remand is warranted in order to 
collect evidence of a current disability and to schedule a VA 
examination.  

On remand, the RO also should take the opportunity to ensure 
that the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim.  
After obtaining any necessary 
authorization from the appellant, the RO 
must obtain any outstanding medical 
records and associate them with the claims 
file.  The RO should specifically attempt 
to obtain any of the veteran's medical 
records from the Hospital at Fort Belvoir, 
Virginia, from 1945.  If these records do 
not exist or cannot otherwise be obtained, 
that fact should be noted in the claims 
file.

3.  The veteran should be afforded a VA 
examination with an individual with the 
appropriate expertise to determine the 
etiology of his right hip disability.  The 
veteran's claims file must be made 
available to and be reviewed by the 
examiner.  The examiner should indicate in 
the report that the claims file was 
reviewed.   All tests, including x-rays, 
and studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability or 
more) that any current arthritis of the 
right hip originated in service, was 
aggravated during service, or is otherwise 
etiologically related to service.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.

4.  The RO must notify the appellant that 
it is his responsibility to report for the 
above noted examination and to cooperate 
in the development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2006).  In the event that 
the appellant does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the above has been completed, 
the RO must readjudicate the issue on 
appeal.  If the issue on appeal continues 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


